         Case 1:20-cv-00706-DLC Document 429 Filed 05/18/21 Page 1 of 3


                                  UNITED STATES OF AMERICA
                                 Federal Trade Commission
                                     WASHINGTON, D.C. 20580



 Bureau of Competition
  Health Care Division

May 17, 2021

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

Defendant Shkreli has spoliated communications relevant to this case and should be sanctioned
under Federal Rule of Civil Procedure 37(e). The parties exchanged eight letters related to
spoliation, from June 2020 to March 2021, and conferred without resolution on May 12, 2021.
Plaintiffs also raised spoliation questions with Vyera and received its written response on April
30, 2021. It is now clear that Shkreli destroyed messages on at least two phones that were
relevant to his ongoing control of Vyera and to the anticompetitive conduct at issue in this case.

Shkreli’s company cell phone. Shkreli used a Vyera-issued phone for Daraprim
communications. Ex. A at 14-16. But neither Shkreli nor Vyera produced any messages from his
company phone. Further, Shkreli admits that he has retained possession of his company phone
(Ex. B at 370) and that it was reset around 2016-2017, wiping all ESI. Ex. C at 1.

Shkreli’s contraband cell phone. Shkreli also used a contraband phone to conduct Daraprim-
related business from prison. Shkreli has invoked the Fifth Amendment when questioned about
this phone. Ex. D at 1-2; Ex. E at 1-2. But two of his associates, Defendant Mulleady and Vyera
executive Akeel Mithani, confirmed that they exchanged phone messages with Shkreli while he
was in prison. Mithani testified that he communicated with Shkreli in prison using the WhatsApp
messaging application from the end of 2018 to February 2019 and that Shkreli continues to reach
out with business development suggestions. Ex. F at 79-81, 214; Ex. G at 3. And, unlike Shkreli,
Mulleady identified                  as Shkreli’s phone number and produced two relevant
messages he exchanged with Shkreli at this number in prison. Ex. H at 14; Ex. I.

Shkreli spoliated relevant communications. Shkreli’s destruction of relevant messages on his
company phone and his contraband phone amounts to spoliation under Rule 37(e).

First, Shkreli should have preserved the ESI. The duty to preserve “arises when the party has
notice that the evidence is relevant to litigation or when a party should have known that the
evidence may be relevant to future litigation.” Fujitsu Ltd. v. Fed. Exp. Corp., 247 F.3d 423, 436
(2d Cir. 2001). Shkreli’s preservation obligations commenced no later than fall 2015, when the
FTC and NY AG notified him of Daraprim investigations and instructed him to preserve all
         Case 1:20-cv-00706-DLC Document 429 Filed 05/18/21 Page 2 of 3




potentially relevant documents. Ex. J at 2; Ex. K at 2. Defendants, including Shkreli, have
repeatedly reminded this Court of Plaintiffs’ five-year investigation when asking for extensions
and in other discovery disputes. See, e.g., ECF 131. Shkreli cannot now act as if he was unaware
of his obligation to preserve relevant documents.

Second, Shkreli failed to take reasonable steps to preserve the ESI. Shkreli not only failed to
preserve any communications on his company phone, but also allowed the phone to be reset.
And Shkreli has categorically refused to acknowledge—let alone produce—relevant
communications from his contraband phone.

Third, the ESI is irretrievably lost. For example, Vyera explained that it does not possess, and
cannot access, the WhatsApp messages Mithani exchanged with Shkreli from prison. Ex. G at 3.

Plaintiffs are entitled to spoliation sanctions. Plaintiffs are entitled to an adverse inference
under Rule 37(e)(2) because Shkreli’s spoliation was intentional. “An intent to deprive can be
found either from a conscious act of destruction or a conscious dereliction of a known duty to
preserve electronic data.” Fashion Exch. LLC v. Hybrid Promotions, LLC, 2019 WL 6838672,
at *5 (S.D.N.Y. Dec. 16, 2019) (citations and internal quotations omitted). Shkreli’s “intent to
deprive” is established by the fact that he allowed his company phone to be reset after his
preservation duty was triggered. And Shkreli’s “repeated invocation of [his] Fifth Amendment
right when offered the opportunity to explain [his] actions” permits an inference that Shkreli had
a contraband phone in prison and that he intentionally destroyed text and WhatsApp messages.
In re Gorsoan Ltd., 2020 WL 3172777, at *9 (S.D.N.Y. June 15, 2020); see Baxter v.
Palmigiano, 425 U.S. 308, 318 (1976) (“the Fifth Amendment does not forbid adverse inferences
against parties to civil actions when they refuse to testify in response to probative evidence
offered against them”). Upon a finding of intent to deprive Plaintiffs of the information’s use in
litigation, the Court may “presume that the lost information was unfavorable” to Shkreli under
Rule 37(e)(2)(A) or even “enter a default judgement” against Shkreli under Rule 37(e)(2)(C).

If the Court does not find the requisite intent to deprive, Plaintiffs are still entitled to relief under
Rule 37(e)(1) because we are prejudiced by Shkreli’s spoliation. Plaintiffs “need not establish
that a smoking gun” message once existed but was irretrievably destroyed. Karsch v. Blink
Health Ltd., 2019 WL 2708125, at *21 (S.D.N.Y. June 20, 2019) (internal quotations omitted).
Instead, it is “sufficient if the existing evidence plausibly ‘suggests’ that the spoliated ESI could
support the moving party’s case.” Id. Discovery responses and testimony from Vyera, Mulleady,
and Mithani show that Shkreli’s missing messages include communications related to Daraprim.

Requested relief. Should the Court find spoliation under Rule 37(e)(2), Plaintiffs request the
Court to presume that Shkreli: (1) was continuously involved in Vyera and Phoenixus’s business
from 2015 to present; (2) communicated with Vyera executives about company business from
prison; and (3) engaged in the challenged conduct—including tightening the Daraprim
distribution system and instructing Mulleady and Mithani to enter the exclusive contract with RL
Fine—to restrain generic entry. Should the Court find spoliation under Rule 37(e)(1), Plaintiffs
request an order precluding Shkreli from introducing any argument or evidence contrary to the
presumptions reflected in the statements (1)-(3).



                                                    2
        Case 1:20-cv-00706-DLC Document 429 Filed 05/18/21 Page 3 of 3




Sincerely,

/s/ Markus H. Meier
Assistant Director




                                      3
